Citation Nr: 1242020	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right wrist disability.

3.  Entitlement to service connection for left upper thigh disability.

4.  Entitlement to service connection for right thumb disability.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression and anxiety.

7.  Entitlement to an initial, compensable rating for left ear hearing loss.

8.  Entitlement to an initial, compensable rating for residuals of left ankle sprain.

9.  Entitlement to an initial, compensable rating for thoracolumbar sprain injury with minimal degenerative joint disease.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2003.  He also served in the Army National Guard of Kentucky, to include verified periods of active duty for training (ACDUTRA) from January 1986 to June 1986, and from June 5, 1993 to June 6, 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose from September 2008, July 2009, and September 2009 rating decisions.  

In the September 2008 rating decision, the RO denied, inter alia, service connection for right wrist disability, for left upper thigh disability, for residuals of a head injury, and right thumb disability.  In October 2008, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In the July 2009 rating decision, the RO granted service connection for left ear hearing loss and assigned an initial compensable rating, effective February 9, 2009 (the date of the claim for service connection.  The RO also granted service connection and assigned an initial noncompensable (0 percent) rating, each, for residuals of left ankle sprain and for thoracolumbar sprain injury with minimal degenerative joint disease, effective July 19, 2007 (the date of the claim for service connection).  Further, in the July 2009 rating decision, the RO denied service connection for right ear hearing loss, and for an acquired psychiatric disability claimed as depression and anxiety.  In July 2009, the Veteran filed an NOD as to the initial ratings assigned for the disabilities for which service connection was awarded; he also disagreed with the service connection denials.  The RO issued an SOC in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  

In the September 2009 rating decision, the RO denied entitlement to a TDIU.  In December 2009, the Veteran filed an NOD (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to this decision.  Although the RO has yet to issue an SOC as to this issue, the Board notes that the Veteran's entitlement to a TDIU is essentially a component of his claims for compensable initial ratings for his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU, as reflected on the title page.

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for left ear hearing loss, residuals of left ankle sprain, and thoracolumbar sprain injury with minimal degenerative joint disease, the Board has characterized these claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision on the claims for service connection for right ear hearings and for left upper thigh disability, as well the claims for initial, compensable ratings for right ear hearing loss and for residuals of left ankle sprain is set forth below.  The remaining claims on appeal are addressed in the remand following the order.  These matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has credibly asserted in-service noise exposure, he does not currently have right ear hearing loss to an extent recognized as a disability for VA purposes.

3.  Although the Veteran has complained of left upper thigh pain, pertinent medical evidence indicates that he does not have any underlying left thigh disability.  

4.  Since the February 9, 2009 effective date of the award of service connection for left ear hearing loss, audiometric testing has revealed no worse than Level I hearing in the Veteran's service-connected left ear; service connection is not in effect for right ear hearing loss.

5.  The RO has assigned a 10 percent baseline (pre-aggravation) disability rating for residuals of left ankle sprain.  

6.  Since the July 19, 2007 effective date of the award of service connection for residuals of left ankle sprain, this disability has been characterized by subjective complaints of pain and swelling, with objective evidence of no more than moderate limitation of motion of the ankle joint.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2012).

2.  The criteria for service connection for left upper thigh disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

3.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, and 4.86 (2012).

4.  The criteria for a compensable rating for residuals of left ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024 and 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the claims for service connection for left upper thigh and for right ear hearing loss, July 2007 and June 2009 pre-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection for these disabilities, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  These letters meet the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

After the award of service connection and the Veteran's disagreement with the initial ratings assigned, the November 2009 SOC set forth the criteria for higher ratings for hearing loss and for ankle disability (the timing and form of which suffices, in part, for Dingess/Hartman).  Although the record includes no notice letter specific to the claims for higher rating herein decided, on these facts, the omission of such a letter is not shown to prejudice the Veteran.  As noted, pertinent, pre-rating notice was provided in connection with what were then claims for service connection.  Moreover, because the Board herein denies each of these claims for higher rating, no rating or effective date is being, or will be, assigned.  Therefore, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, and various VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and spouse, on his behalf.  The Board also finds that no further RO action on any of these claims, prior to appellate consideration, is required.

The Board notes that, in July 2009, the RO contacted the Social Security Administration (SSA) regarding any medical evidence in its possession pertaining to any claim for disability benefits filed by the Veteran.  However, later that same month, SSA notified VA that no medical records were available.  In August 2009, the RO notified the Veteran, consistent with 38 C.F.R. § 3.159(e), of its attempts to obtain any outstanding evidence from SSA; it also informed the Veteran that he should submit any relevant evidence in his possession.  No additional evidence was submitted.  On these facts, Board finds that no further RO action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regarding the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2012).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

1. Right Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he is entitled to service-connected compensation benefits for right ear hearing loss.  It is his contention that he has right ear hearing loss due to exposure to loud noise from weapons fire and truck engines during service.  

At the outset, the Board notes that the Veteran's personnel records show that he served in the Army National Guard for more than twenty years.  Additionally, such records indicate that he received an expert badge with the M-16 rifle bar.  Given these circumstances, and the fact that he was previously awarded service connection for left ear hearing loss, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his active duty and National Guard service.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  That fact notwithstanding, the Board finds that the weight of the evidence establishes that service connection for right ear hearing loss is not warranted.

Here, the Veteran's service treatment records, including three quadrennial examination reports, are silent for any complaints of hearing loss.  Furthermore, physical examination, failed to reveal any abnormality of the right ear, to include a significant shift in pure tone thresholds, during service.  The Board acknowledges that an October 1997 audiometry report reflects a pure tone threshold of 45 decibels at 500 Hertz, however, no diagnosis of hearing loss was made following this examination.  Furthermore, subsequent audiometric testing in November 2002 revealed pure tone thresholds of 10 decibels at each of the relevant levels.  

Given the foregoing circumstances, the Board finds the results of the October 1997 audiometer insufficient to support the conclusion that right ear hearing loss was shown in service.  However, the absence of in-service evidence of hearing loss disability is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post service, the earliest indication of record that the Veteran experienced any diminished hearing is an October 2008 VA audiology report indicating that he reported decreased hearing loss more noticeable in the left ear.  While the results of the audiometric testing are not available for review, the assessment of the Veteran's hearing was right ear hearing within normal limits and mild to moderate loss in the left ear.  

In June 2009, the Veteran underwent VA audiological evaluation.  On audiometric testing, pure tone thresholds, in decibels, were as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
25
30
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  The examiner noted that the results of the examination indicated normal hearing in the right ear.  

Considering the foregoing evidence in light of the governing legal authority cited above, the Board finds that there is no medical or other competent evidence of record indicating that the Veteran has, at any point pertinent to this appeal has had, a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Notably, the Veteran's February 2009 claim for benefits indicates that he only has left ear hearing loss (as diagnosed by VA in October 2008).  Nevertheless, the Veteran has continued to assert throughout this appeal that he is also entitled to compensation for his right ear.  

To the extent that the Veteran, himself may be asserting that he has a right ear hearing loss disability, the Board notes that he does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, the competent evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2. Left Upper Thigh Disability

With regard to the Veteran's claim for service-connected compensation benefits for left upper thigh disability, his initial application for benefits indicates an onset of such disability in August 2001 while serving a period of ACDUTRA.  In statements received throughout this appeal, the Veteran contended that he injured his left upper thigh on field exercises when he tripped and fell onto his M-60 rifle.  Both he and his wife have submitted lay evidence indicating continued pain in the left upper thigh through the present.  

Service treatment records reflect that the Veteran was seen on sick call on August 23, 2001 for complaints of pain in his right wrist and forearm as well as his left thigh.  Such records reflect that the Veteran reported no specific trauma to his thigh with symptoms beginning a few days earlier; he indicated that the thigh was sore to the touch and with walking.  A positive line of duty determination was made and the assessment was contusion of the left thigh; the Veteran was excused from physical training for one week.  A sworn statement by the Veteran dated August 25, 2001 indicates that he reported falling onto his M-60 rifle while marching in the field.  He also reported that his left upper thigh was sore the next morning.  

The Veteran's remaining service treatment records are silent for any mention of continued problems with the left upper thigh.  Post-service contemporaneous treatment records also do not contain any notation or complaint regarding the Veteran's left thigh.  During an April 2009 VA examination, the Veteran reported that he continues to experience pain in the left upper thigh area that is worse with walking.  Objective examination, including radiographic testing, however, failed to reveal any pathology of the left thigh.  The examiner's assessment was no abnormality other than subjective complaints of pain.  

The Board emphasizes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Thus, the foregoing evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed left thigh disability.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a left thigh disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

As previously noted, service connection requires a finding of current disability that is related to an injury or disease in service.  Watson, 4 Vet. App. at 309; see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, 155 F.3d at 1353); Brammer, 3 Vet. App. at 225.

For all the foregoing reasons, the Board finds that the claim for service connection for a left upper thigh disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

B.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

According to 38 C.F.R. § 4.22, in cases involving aggravation by active service, the rating assigned will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, whether the particular condition was noted at time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary, therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Additionally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analyses are therefore undertaken with the consideration that different ratings may be warranted for different time periods.

1. Left Ear Hearing Loss

Historically, the Veteran was granted service connection for left ear hearing loss in a July 2009 rating decision.  An initial noncompensable (0 percent) rating was assigned from February 9, 2009 (the date of the claim for service connection).  The Veteran appealed the assignment of this rating.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  Pursuant to 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f).  However, under 38 U.S.C.A. § 1160, if the service-connected ear is 10 percent or more disabling, hearing impairment of the nonservice-connected ear is considered in assigning the rating.  See also 38 C.F.R. § 3.383(a)(3).  In this case, the Veteran's right ear is not service connected and his service-connected left ear is not 10 percent or more disabling.  Therefore, his right ear will be assigned a designation of Roman Numeral I.

Considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for left ear hearing loss must be denied. 

Treatment records from the Lexington VAMC indicate that the Veteran was referred for audiological evaluation in October 2008 due to subjective complaints of decreased hearing.  The audiology report indicates that the Veteran reported a history of military and non-military noise exposure.  Audiometric testing revealed a mild to moderate hearing loss in the left ear.  No further treatment was indicated.  

Thereafter, on June 2009 VA audiometric testing, pure tone thresholds, in decibels, were reported as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
20
25
30
50
31

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  A diagnosis of mild to moderately severe left ear sensorineural hearing loss was assigned.  With respect to the disability's effect on the Veteran's daily life occupation, the Veteran reported that he had difficulty participating in conversations, especially in the presence of background noise.  The examiner's assessment noted that the Veteran would have difficulty understanding speech, especially in noisy settings.  

Applying the method for evaluating hearing loss to the results of the Veteran's June 2009 audiological evaluation reveals no worse than Level I hearing in the service-connected left ear, based on application of the reported findings to Table VI.  As discussed above, Level I hearing is assigned to the Veteran's nonservice-connected right ear.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Application of these findings to Table VII corresponds to a 0 percent (noncompensable) rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.

The claims file does not contain additional audiometric data pertinent this appeal.  As for the results of the Veteran's October 2008 audiometric testing at the VAMC, which are not of record, the Board acknowledges that these results are pertinent to the current appeal (see Fenderson, 12 Vet. App. at 126), and are considered in VA's constructive possession  (see Bell v. Derwinski, 2 Vet. App. 611 (1992)).  In the present case, however, the Board concludes that it is unnecessary to obtain these records because they are not determinative of the claim on appeal.  In this regard, the record contains medical evidence (i.e., the June 2009 VA audiological examination report) that is more contemporaneous to the appeal period under consideration - i.e., since February 9, 2009.  

Additionally, as noted above, the results of the October 2008 audiometric testing revealed mild to moderate hearing loss in the Veteran's left ear.  As this appears similar (or possibly even less severe) to the results of the June 2009 VA audiological examination (which showed mild to moderately severe hearing loss), it is unlikely that the October 2008 results would substantiate a claim for higher rating.  In light of these reasons, the Board is satisfied that remanding this appeal to obtain these records would result in an unnecessary delay of this appeal with no change in outcome for the Veteran.  The Board may therefore proceed in deciding this appeal without prejudice to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that remands to accomplish actions that would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the veteran, are to be avoided).

In sum, the Veteran is not entitled to an initial, compensable schedular rating for left ear hearing loss at any point pertinent to this appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final point, the Board notes that it has considered the statements of the June 2009 audiologist regarding the functional effects of the Veteran's left ear hearing loss on his daily life occupation - i.e., that such loss would result in difficulty understanding speech, especially in noisy settings.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, neither the Veteran nor his representative has asserted the Veteran's entitlement to an extra-schedular rating for left ear hearing loss and the Board finds that such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  

For all the foregoing reasons, the Board finds that there is no basis for a staged, schedular rating of the Veteran's left ear hearing loss, pursuant to Fenderson, and that the claim for a compensable rating for left ear hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 55-57.

2. Residuals of Left Ankle Sprain

By July 2009 rating decision, the RO awarded service connection for residuals of left ankle sprain and assigned an initial noncompensable rating, effective July 19, 2007 (the date of the claim for service connection).  The record reflects that the RO granted service connection for this disability based on aggravation of a nonservice-connected disability.  In the July 2009 rating decision, the RO determined that the Veteran's residuals of left ankle sprain met the criteria for a 10 percent schedular evaluation and noted that evidence of record, including an April 2009 VA examination report, indicated a 10 percent baseline disability prior to the aggravation.  Specifically, a baseline level of 10 percent disability was established on the basis of pain and limited motion with increased use.  After deducting the pre-aggravation level of disability as required by the controlling law, a noncompensable evaluation was assigned consistent with 38 C.F.R. §§ 3.322, 4.22 (2012).  

The Veteran asserts that he is entitled to a compensable rating for his left ankle disability as this condition results in pain with use (particularly walking or prolonged standing).  Notably, he has not expressed any disagreement with the baseline determination.  

The Veteran's residuals of left ankle sprain have been generally evaluated under Diagnostic Code 5024, which pertains to tenosynovitis.  See 38 C.F.R. § 4.27 (2012).  This diagnostic code provides that such diseases will be rated on limitation of motion of the affected parts.  As such, the Veteran's condition has been more specifically evaluated under Diagnostic Code 5271, which pertains to limited motion of the ankle.  See 38 C.F.R. § 4.71a (2012).  Diagnostic Code 5271 provides that a 10 percent rating is warranted for moderate limited motion of the ankle; a maximum 20 percent rating is warranted for marked limited motion of the ankle.  

At the outset, the Board notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a compensable rating for the Veteran's residuals of left ankle sprain is not warranted at any point pertinent to this appeal.  

Lay evidence submitted throughout this appeal reflects that the Veteran complains of left ankle pain and swelling that is worse with activities such as walking and prolonged standing.  Such complaints were echoed by the Veteran's wife who indicated in an April 2008 written statement that she has observed him complaining of pain in multiple joints, including his ankle/feet.  

The contemporaneous post-service medical evidence is silent for any complaints or evaluation pertaining to the Veteran's left ankle.  On April 2009 VA examination, the Veteran indicated that this condition is treated with pain medication taken for other chronic orthopedic disabilities (including his service-connected back disability).  The April 2009 examination report reflects that the Veteran reiterated his complaints of pain and swelling, especially with use; he also denied any instability, flare ups, weakness, or incoordination.  During clinical examination, the examiner observed guarding of movement in the right ankle.  No instability or tendon abnormality was detected and there was neutral alignment of the ankle joint.  After repetitive range of motion testing the Veteran had dorsiflexion to 20 degrees without pain and plantar flexion to 40 degrees without pain.  X-rays of the left ankle were normal.  The impression was status post ankle sprain.  

The rating schedule provides that normal ankle dorsiflexion and plantar flexion is 20 degrees and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Plate II.  Here, the only range of motion testing of record indicates that the Veteran has full dorsiflexion and plantar flexion limited by 5 degrees.  Further, although there is no evaluation of any specific ankle complaints in the contemporaneous treatment record, a November 2009 primary care note indicates that the Veteran's range of motion in his extremities was assessed as "fair to good."  There was no indication of any muscular abnormality, joint tenderness, redness, or swelling.  Given the foregoing, the Board finds that the Veteran's left ankle has demonstrated no more than moderate limited motion throughout this appeal.  As such, the criteria for a rating in excess of 10 percent (which would warrant a compensable rating after deduction of the pre-service baseline) have not been met.  

Specifically, as regards the DeLuca factors, the Board notes, as indicated above, the April 2009 VA examination of record clearly states that no pain was observed during range of motion testing and that additional repetitions did not result in further limitation of motion.  Similarly, none of the contemporaneous medical evidence, including the aforementioned November 2009 primary care note, indicate limitation of motion due to pain that might suggest a marked disability, as contemplated by higher ratings.  Under the circumstances, the Board finds the competent, probative evidence indicates that the 10 percent (pre-baseline deduction) rating adequately compensates the Veteran for his pain, and other DeLuca factors provide no basis for assignment of any higher rating.  Subtracting the 10 percent for the degree of disability existing prior to aggravation results in the currently assigned noncompensable evaluation.

The Board notes that it has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's left ankle disability, but finds that no higher rating is assignable.  In this regard, the medical evidence does not indicate that there is any ankylosis of the left ankle, subastragalar, or tarsal joint, nor is there evidence of malunion of the os calcis or astragalus.  Thus, the disability in question is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274.  

For all the foregoing reasons, the Board concludes that the Veteran's left ankle disability picture is most consistent with the currently assigned 0 percent rating (calculated by deducting a baseline disability of 10 percent from the current level of disability of 10 percent).  Hence, there is no basis for staged rating of the Veteran's disability, pursuant to Fenderson (cited above), and the claim for an initial compensable rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left upper thigh disability is denied.

An initial, compensable rating for left ear hearing loss is denied.

An initial. compensable rating for residuals of left ankle sprain is denied.


REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the context of a higher or initial rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2012).  

As for the remaining service connection claims on appeal, the Board observes that the Veteran underwent a VA examination in April 2009 pertaining to his claimed right thumb disability.  The examination report indicates that the examiner opined the Veteran's current right thumb disability, diagnosed as carpal metacarpal degenerative joint disease, is not related to any injury during service, to include the June 1993 incident found in the Veteran's service treatment records in which he complained of right hand/finger pain after falling off the top bunk.  Specifically, the examiner noted that service treatment records only noted complaints pertaining to the fourth and fifth finger; there was no mention of any injury to the right thumb.  Pertinent to this remand, however, the Board notes that a June 1993 X-ray report notes trauma to the right hand with tenderness at the thumb, fourth, and fifth metacarpal areas.  

It is apparent from the foregoing that the April 2009 examiner's opinion was not based on full consideration of the Veteran's medical history.  As such, a supplemental opinion is needed to ensure VA fulfills its duty to assist.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Similarly, a supplemental opinion is necessary with respect to the Veteran's claimed residuals of a head injury.  The results of a May 2009 VA traumatic brain injury (TBI) examination reflect that the Veteran reported an area of numbness on his skull, headaches, blackouts, and memory loss following a June 1993 head injury during service.  The examination report indicates that the examiner found no residuals of TBI, to include any blackouts or memory loss, but did diagnosis tension-type headaches, unrelated to TBI.  The examiner also noted that there was an area of numbness in the Veteran's right parietal area upon examination.  The Board observes that the examiner did not provide any opinion regarding whether this area of numbness is related to the Veteran's June 1993 head injury.  Service treatment records indicate that the Veteran complained of pain in the occipital region of his head in June 1993; thus, it is unclear to the Board whether the current findings are related to this injury.  Absent some discussion by the examiner, a supplemental opinion is needed.  See id.  

As for the Veteran's other service connection claims remaining on appeal, the Board notes that no VA examination has yet been provided.  However, service treatment records indicate that the Veteran complained of pain in his right wrist and forearm in August 2001.  An X-ray report indicates a possible diagnosis of carpal tunnel syndrome; the assessment was strain and a splint was prescribed.  The Veteran has asserted continued pain since 2001, and a September 2008 VA treatment record notes a history of intermittent right wrist pain.  The assessment was carpal tunnel syndrome and a splint was prescribed for night use.  Such evidence, in the Board's opinion, raises a question as to whether the Veteran's current carpal tunnel syndrome is related to the complaints noted in the service treatment records.  As the Board is prohibited from making its own medical conclusions, VA examination and opinion are required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Regarding the Veteran's claimed acquired psychiatric disability, the Board notes that the Veteran has asserted anxiety and depression since his period of active duty dating from October 2001 through August 2003.  He also submitted a lay statement from his wife attesting to a change in his behavior following his entry into active duty in October 2001.  Pertinent to this remand, a June 2003 Post-Deployment Assessment reflects that the Veteran reported a history of "some" feelings of being down, depressed, or hopeless in the last two weeks.  Additionally, VA treatment records show that the Veteran reported a history of depression since approximately 2003 when evaluated in September 2008; the assessment was depression.  Under these circumstances, the Board finds that a VA examination and opinion is required.  See id.  

Turning to the Veteran's increased rating claim remaining on appeal, the record reflects that he underwent VA examination of his service-connected thoracolumbar spine disability in April 2009.  Pertinent to the reasons for this remand, the examiner failed to adequately discuss the functional impact of pain, as reported by the Veteran throughout this appeal, in relation to any findings regarding limitation of motion of the spine.  The examination report contains range of motion findings pertinent to the spine, as well as a notation that pain was observed during testing.  However, the examiner did not make any specific notation as to the point at which pain was observed.  The Board notes that it cannot simply assume that the results reported reflect the Veteran's complaints of pain, especially considering that an October 2008 physical therapy consultation report appears to indicate that the Veteran complained of pain as early as 10 degrees while performing flexion.  As such, a new examination is needed to adequately address the rating criteria, to include the provisions of sections 4.40 and 4.45 and DeLuca.  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic and mental disorders examination, by appropriate physician(s) (a psychologist or psychiatrist, in the case of the mental disorders examination), at a VA medical facility.  Additionally, consistent with the above discussion, the RO should forward the claims file to the examiners who provided the April 2009 opinion regarding the claimed right thumb disability and the May 2009 opinion regarding the claimed residuals of a head injury for supplemental opinions.  The RO should only arrange for further examination of the Veteran in regards to these claims if the original examiner is no longer available or if such examination is deemed necessary by the examiner.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
Prior to seeking the requested examination and opinions, to ensure that the record before the examiner(s) is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  
The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky dated from September 2008 through November 2009.  Pertinent to this appeal, such records indicate that an electromyography (EMG) study was ordered in October 2008 to evaluate the Veteran's complaints of pain radiating from his spine through his right leg and foot; the results of this study are not of record.  Thus, it appears that there may be missing records from this period - since September 2008 - that are pertinent to the matters remaining on appeal.  Additionally, more recent records from this facility likely exist as it appears the Veteran receives regular mental health counseling for his claimed psychiatric disability.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Lexington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from September 2008 through the present, to include any EMG study results (see PM&R Note dated October 27, 2008), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the RO should take appropriate action to verify all of the Veteran's periods of ACDUTRA and INACDUTRA.  The Board notes that the current record contains only a copy of the Veteran's Report of Separation from the Army National Guard of Kentucky and a DD 214 related to his period of active duty (October 2001 through August 2003).  Pertinent to the current determination, neither document identifies whether the Veteran was serving ACDUTRA or INACDUTRA on June 18, 1993 or from August 21, 2001 through August 23, 2001.  As these are the dates on which the Veteran's claimed head injury/right thumb and right wrist disabilities are shown in the record, respectively, verification of the Veteran's service on these dates is necessary.  As noted above, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Further, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the issue of whether a compensable initial rating is warranted for the Veteran's service-connected spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board therefore finds that it would be premature to adjudicate this issue on appeal and, as such, a remand of this issue is also necessary.  See id.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the  initial rating claim remaining on appeal should include consideration of whether 'staged rating' of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, 12 Vet. App. at 126, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should contact the Veteran's former Army National Guard Unit, the State Adjutant General of Kentucky, and any other appropriate source to verify his periods of ACDUTRA and INACDUTRA, to specifically include June 18, 1993 and August 21, 2001 through August 23, 2001.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

2.  The RO should obtain from the Lexington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2008, to include any EMG study report(s) (see PM&R Note dated October 27, 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the April 2009 medical opinion regarding the claimed right thumb disability, for an addendum opinion.  

With respect to the diagnosis provided in the prior report-carpal metacarpal degenerative joint disease-the  examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the June 18, 1993 incident in which the Veteran fell off the top bunk.  

In rendering the requested opinion, the examiner should specifically consider and discuss the June 1993 X-ray report which indicates a history of trauma to the right hand with tender thumb, 4th and 5th metacarpal areas.  

If the April 2009 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the May 2009 medical opinion regarding the claimed residuals of head injury, for an addendum opinion.  

Regarding the area of numbness noted in the Veteran's right parietal area, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the June 18, 1993 incident in which the Veteran fell off the top bunk.  

In rendering the requested opinion, the examiner should specifically consider and discuss the June 1993 service treatment records which indicate complaints of tenderness at the right occipital area of the Veteran's head and the Veteran's own lay statements regarding continued numbness since the injury.  

If the May 2009 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the appellant's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has any current right wrist disability(ies), including carpal tunnel syndrome.  Then, for each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to specifically include any disease or injury incurred or aggravated in June 1993 when the Veteran fell off his top bunk and/or August 2001 when the Veteran complained of right wrist pain.  In rendering the requested opinion, the physician should specifically comment on significance, if any, of the notation of carpal tunnel syndrome on an August 2001 X-ray report.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current psychiatric disability(ies), to particularly include any depression and/or anxiety.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.  

In rendering the requested opinion, the examiner should specifically address the June 2003 Post-Deployment Assessment in which the Veteran complained of "some" depression as well as his wife's lay statements regarding the Veteran's behavior following his period of active duty from October 2001 through August 2003.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should identify all neurological impairment associated with the Veteran's thoracolumbar sprain injury with minimal degenerative joint disease, to include any sciatica or bladder/urological impairment(s).  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected disability.  If so, the examiner should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

10.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

11.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim remaining on appeal, to include the issue of entitlement to a TDIU, in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the remaining claim for higher rating should include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.

13.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


